SENTENCIA
Visto el Art. V, Sec. 4 de la Constitución del Estado Libre Asociado que dispone que ninguna ley se declarará inconsti-tucional a no ser por una mayoría del número total de los jueces de que esté compuesto el Tribunal y por estar igual-mente dividido, se revoca la sentencia dictada por el tribunal *404de instancia que declaró inconstitucional el inciso (e) de la Resolución Conjunta Núm. 79 de 12 de julio de 1979.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario. El Juez Presidente Señor Trías Monge y el Juez Asociado Señor Rigau confirmarían la sentencia apelada y se reservan el derecho a expresar sus criterios por escrito; el Juez Asociado Señor Dávila revocaría la sentencia apelada y emitió opinión a la cual se unen los Jueces Asociados Señores Martín, Díaz Cruz e Irizarry Yunqué; el Juez Asociado Señor Martín emitió una opinión particular; el Juez Asociado Señor Díaz Cruz emitió un opinión particular a la que se une el Juez Asociado Señor Irizarry Yunqué; el Juez Asociado Señor Negrón García emitió una opinión disidente en la que confirmaría la sentencia apelada y a la cual se une el Juez Asociado Señor Torres Rigual. Los jueces se reservan el derecho a expresarse posteriormente.
(Fdo.) Ernesto L. Chiesa

Secretario General

-0-
Opinión del
Juez Asociado Señor Dávila
a la cual se unen los Jueces Asociados Señores Martín, Díaz Cruz e Irizarry Yunqué.
San Juan, Puerto Rico, a 27 de febrero de 1980
El Partido Independentista Puertorriqueño solicitó del Tribunal Superior, Sala de San Juan, que se dictara un interdicto dirigido al Administrador General de Elecciones y al Secretario de Hacienda prohibiéndole el uso de propiedades y fondos públicos, así como la intervención del Administrador General de Elecciones, en la promoción, administración, dirección y celebración de las primarias presidenciales a celebrarse de acuerdo con lo establecido en la Ley Núm. 6 de 24 de septiembre de 1979. En la demanda radicada alega:
*405“4. Que dicha utilización de fondos públicos para tales propósitos es ilegal e inconstitucional por los siguientes fundamentos:
a) Es ilegal porque la Resolución Conjunta Número 79 de 12 de julio de 1979 dispone lo siguiente:
‘Sección 1. . . . (e) Gastos relacionados con las Primarias Presidenciales, de acuerdo con las disposiciones de la Ley Número 102 de 2h de junio de 1977... $518,000.00’[Énfasis en el original.]
La Ley Número 102 de 24 de junio de 1977 fue derogada por el Artículo 35 de la Ley Número 6 de 24 de septiembre de 1979. Dicha Ley Número 6, ni ley alguna, ha dispuesto la trans-ferencia de fondos para la implementación del estatuto en vigor que es la referida Ley Núm. 6. En otras palabras, se han estado usando fondos asignados para la instrumentación de un estatuto derogado, en violación de la Sección 9, Artículo 6 de la Constitución de Puerto Rico que prohíbe el uso de fondos públicos sin autoridad de ley.
b) Es inconstitucional porque ni el Partido Demócrata, ni el Republicano de Estados Unidos, son partidos políticos puerto-rriqueños, según se definen en la Ley Electoral de Puerto Rico, ni son los que ‘dentro de las normas fijadas por nuestra legislación electoral colaboran en la vital tarea de elegir periódicamente el gobierno del país’ por lo que el uso de fondos públicos para sufragar gastos en Puerto Rico de esos partidos norteamericanos viola la Sección 9 del Artículo VI de la Constitución de Puerto Rico.
c) Porque el auspicio, con cargo al erario público, de actividades políticas de partidos norteamericanos en Puerto Rico constituye un movimiento dirigido al adelanto de la asociación o unión permanente de Puerto Rico con los Estados Unidos de Norteamérica, lo cual entraña un cambio de status político de Puerto Rico, asunto en que ‘la Constitución del Estado Libre Asociado quiso diseñar un esquema que dejase libre a todo ciudadano para propulsar y defender sus propias ideas sobre el destino final de Puerto Rico; no puede invocarse esa Constitución como apoyo para paso alguno que incline o aparente inclinar la balanza hacia determinado tipo de status. Además, ‘la Asamblea Legislativa está desprovista de poder, sin embargo, para legislar en zonas reservadas al Pueblo de Puerto Rico, tales como la relativa al voto presidencial, a menos que el pueblo lo autorice expresamente’, según la jurisprudencia.
5. Que las actuaciones ilegales de los demandados violan los *406derechos civiles de los demandantes bajo la Constitución de Puerto Rico.”
Al dictar sentencia concediendo el remedio solicitado el tribunal de instancia decretó lo siguiente:
“a) Se declara inconstitucional la Resolución Conjunta Núm. 79 del 12 de julio de 1979 por infringir la sección 9 del artículo VI y la sección 19 del artículo II de la Constitución del Estado Libre Asociado de Puerto Rico.
b) Se expide interdicto permanente en contra de los demandados Gerineldo Barreto Pérez, en su carácter de Administrador General de Elecciones de Puerto Rico, y Julio César Pérez, en su carácter de Secretario de Hacienda de Puerto Rico, y se les prohíbe el uso de propiedades y fondos públicos y la intervención de la Comisión Estatal de Elecciones, del Administrador General de Elecciones y de todo otro funcionario o empleado del Estado Libre Asociado de Puerto Rico en la promoción, administración, dirección y celebración de las referidas primarias presidenciales.”
La sentencia recurrida está basada fundamentalmente en lo resuelto por este Tribunal en P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). Esto es, el tribunal sentenciador acoge los funda-mentos aducidos por la parte demandante en los incisos (b) y (c) del apartado 4 de la demanda que arriba transcribimos. No hace pronunciamiento alguno en cuanto al inciso (a).
Para una ordenada disposición del recurso, procede dis-poner en primer término el fundamento de impugnación que no consideró el tribunal de instancia.
Sostener que la Resolución Conjunta Núm. 79 de 12 de julio de 1979, inciso (e), se ha tornado inválida con la aprobación de la Ley Núm. 6 de 24 de septiembre de 1979, implica una violación a los más elementales principios de la interpretación de estatutos. Aparte de que el propio Código Civil señala que el medio más eficaz y universal para descubrir el verdadero sentido de una ley es considerar la razón y espíritu de ella (Art. 19), nuestra jurisprudencia ha rechazado una interpretación literal de un estatuto que conduce a un resultado que no puede haber sido el que intentó el legislador. Pueblo v. Seda, 82 D.P.R. 719, 725 (1961). *407También hemos dicho que “la ley debe interpretarse tomando en consideración los fines que persigue y en forma tal que la interpretación se ajuste al fundamento racional o fin esencial de la ley y a la política pública que la inspira.” Esso Standard Oil v. A.P.R.R., 95 D.P.R. 772, 785 (1968). Más aún, hemos sostenido que es nuestra obligación “evitar interpretar un estatuto en forma tal que lleve a un resultado irrazonable.” Colonos de Santa Juana v. Junta Azucarera, 77 D.P.R. 392, 396 (1954); M. Mercado e Hijos v. Junta Azucarera, 95 D.P.R. 852, 859 (1968). Nuestra obligación es, en el caso que nos ocupa, interpretar la Resolución Conjunta Núm. 79 en términos de que su inciso (e) se refiere a gastos relacionados con las Primarias Presidenciales de acuerdo con las disposiciones de la ley que regula dichas primarias. En el momento en que se aprueba la resolución, dicha ley era la Núm. 102 de 24 de junio de 1977; por eso se mencionó expresamente en el texto. Hoy, la ley correspondiente es la Ley Núm. 6 de 24 de septiembre de 1979. La aprobación de esa ley enmendó tácitamente el texto de la referida resolución para que la referencia sea a la Ley Núm. 6 de 24 de septiembre de 1979. Aun el sentido común se pronuncia a favor de ello. Ya hemos dicho que “no hay regla de hermenéutica legal que impida a los jueces utilizar el sentido común al interpretar las leyes”. Álvarez & Pascual, Inc. v. Srio. Hacienda, 84 D.P.R. 482, 491 (1962). Aquí la regla de hermenéutica y el sentido común coinciden.
La Asamblea Legislativa al aprobar la nueva ley de primarias — Ley Núm. 6 de 24 de septiembre de 1979 — actuó acorde con los pronunciamientos de este Tribunal en P.S.P. v. E.L.A., supra. El fundamento principal de aquel dictamen fue al efecto de que:
“Es al pueblo de Puerto Rico, por tanto, a quien corresponde entender directamente en la decisión de su destino político final o en la aprobación de medidas que afecten de modo importante sus relaciones con Estados Unidos. La Asamblea Legislativa del país tiene facultad para disponer plebiscitos no discriminatorios sobre tales medidas o sobre la cuestión general del status. La asignación *408de fondos para tales fines constituye indudablemente una asigna-ción de fondos para fines públicos. La Asamblea Legislativa está desprovista de poder, sin embargo, para legislar en zonas reserva-das al pueblo de Puerto Rico, tales como la relativa al voto presidencial, a menos que el pueblo la autorice expresamente. Una asignación de fondos para fines no autorizados no solamente infringe la See. 9 del Art. VI de la Constitución del Estado Libre Asociado, sino también la Sec. 19 del Art. II, relativa a los derechos pertenecientes al pueblo. La asignación de fondos efectuada por la Res. Núm. 17 de 30 de junio de 1978 invade una zona vedada a la autoridad legislativa.”
Esta expresión fue inspirada por la interpretación que este Tribunal le dio a la actividad que se intentaba llevar a cabo por la parte demandada y que motivó la radicación del pleito por el Partido Socialista Puertorriqueño. Entendía el Tribunal que la celebración de primarias para escoger los dirigentes locales de un partido nacional podía interpretarse como un paso a favor de determinado status político.
La Asamblea Legislativa al aprobar la nueva ley de primarias consignó en el Art. 32 que “[s]iempre que los procedimientos de primarias presidenciales sean adminis-trados e implementados desde su inicio hasta cumplimenta-ción final por el Administrador Estatal de Elecciones, ni el número de los participantes, ni los resultados de ningún otro elemento del proceso de las mismas y/o demás procedimientos que se lleven a tenor con lo dispuesto en esta ley podrá ser oficialmente interpretado por el Gobierno de Puerto Rico para propósito alguno como indicador en relación con las preferencias que tenga o pueda tener nuestro pueblo o un sector del mismo en cuanto al asunto del status político, ni en cuanto a la'dirección, si alguna, por la cual deba o pueda encaminarse Puerto Rico en términos de cambios a su actual status”.
La propaganda que puedan hacer los partidos políticos al efecto de que la celebración de primarias significa la aproba-ción por el pueblo de Puerto Rico de determinada solución al status político, no puede alterar en forma alguna la intención *409legislativa enmarcada en el Art. 32 antes transcrito. Las leyes se enmiendan por otras leyes, no por las expresiones de los líderes políticos fuera del ámbito legislativo.
La asignación de fondos públicos para la celebración de las primarias presidenciales no contraviene lo dispuesto en la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico. Ciertamente es un fin público canalizar la expresión de los votantes puertorriqueños para la selección de los delegados que participan en las conven-ciones a celebrarse por los partidos políticos nacionales para seleccionar los dos candidatos a la primera magistratura de la nación americana, de suerte que no puede impugnarse como fraudulento el proceso mediante el cual se seleccionan. Esa es la voluntad expresada por la mayoría de los funcio-narios electos por el público y que participan en la aprobación de una pieza legislativa. En un gobierno democrático organi-zado fundamentalmente para implementar la voluntad del pueblo, que es su fuente de poder, la expresión de esa voluntad debe ser propiciada y facilitada para que puedan las acciones de la administración mantener armonía y correspondencia con el criterio del pueblo mandante.
Se adelanta que la celebración de las primarias presiden-ciales vulnera la cláusula de la Constitución de los Estados Unidos que garantiza que “ningún estado ... negará a nadie, dentro de su jurisdicción la igual protección de las leyes”. Enmienda XIV.
Es principio básico aceptado por la jurisprudencia y los tratadistas que los tribunales no considerarán la validez constitucional de una medida legislativa a menos que sea expresa y directamente planteada la cuestión. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Singleton v. Wulff, 428 U.S. 106 (1976).
En Walkers. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698-706 (1951), consignamos “que tales cuestiones [constitu-cionales] deben ser resueltas en primera instancia por un tribunal inferior luego de determinar todos los hechos en que *410puede basar su decisión y no meramente a base de admisiones hechas por las partes al plantear cuestiones de derecho”.
En el presente caso hemos visto lo expresado en la demanda radicada transcrito anteriormente. En su alegato ante este Tribunal el demandante apelado expresa que la acción ejercitada “se basó en tres fundamentos a saber:
a) Que la referida Ley Núm. 6 no tiene fondos asignados y que los demandados estaban utilizando para su instrumentación fondos destinados a la Ley Núm. 102 de 24 de junio de 1977, la cual había sido derogada por el Art. 35 de dicha Ley Núm. 6.
b) Que ni el Partido Demócrata, ni el Partido Republicano de Estados Unidos son partidos políticos puertorriqueños de acuerdo con la Ley Electoral de Puerto Rico por lo que el uso de fondos públicos para sufragar sus gastos en Puerto Rico viola la sección 9 del Art. VI de la Constitución de Puerto Rico.
c) Que el auspicio, con cargo al erario público, de actividades políticas de partidos norteamericanos en Puerto Rico constituye un movimiento dirigido al adelanto de la asociación o unión perma-nente de Puerto Rico con los Estados Unidos de Norteamérica, la cual entraña un cambio del status político de Puerto Rico, facultad para cuyo cambio está reservada al pueblo de Puerto Rico y no a la Asamblea Legislativa.”
No ataca la validez constitucional de la medida legislativa por el fundamento de que vulnera la cláusula de la igual protección de las leyes. Ni lo hizo en instancia ni lo plantea en apelación. Ya hemos visto que el tribunal de instancia al dictar sentencia no lo incluye como fundamento para decretar la invalidez de la medida impugnada. Adviértase, además, que el contenido y rigor de la fundamental cláusula requiere para su aplicación unas determinaciones que no constan en el caso de autos y que hacerlas en apelación resultarían especu-lativas. L. H. Tribe, American Constitutional Law, Mineóla, N.Y., 1978, pág. 991 et seq.
Independientemente de que no se planteara en las alega-ciones de la parte demandante apelada ni fuera el fundamento en que se basó la sentencia del tribunal de instancia, tengo serias dudas sobre la validez del argumento de inconsti-tucionalidad basado en la cláusula de igual protección. El *411propósito principal de la Ley de Primarias Presidenciales Compulsorias, Núm. 6 de 24 de septiembre de 1979, no es subvencionar partidos ni agrupaciones políticas. Dicho propó-sito fue claramente expresado en la Exposición de Motivos de dicha ley: “proveer un sistema racional y seguro que viabilice” la participación de los puertorriqueños que lo deseen en las primarias de los partidos políticos de Estados Unidos a que estén afiliados. No puede pasarse por alto que esa partici-pación envolvió en las primarias del Partido Demócrata celebradas en octubre de 1978 a más de 350,000 electores.
El Estado tiene el deber de proteger el orden y de garantizar a los ciudadanos su derecho a ejercitar las prerro-gativas democráticas. El hecho de que determinado partido o agrupación entienda que no debe participar no es óbice para que se proteja a los que participan y se disponga de fondos públicos para viabilizar esa protección.
Procede la revocación de la sentencia apelada.
-O-
Opinión particular del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 27 de febrero de 1980
Me he unido a la opinión del compañero Juez Dávila por entender que sostiene el criterio que expresé en 14 de febrero de 1980 al oponerme a la resolución de este Tribunal que, por los fundamentos expresados en P.S.P. v. E.L.A., (1) se negó a detener el interdicto permanente dictado por el Tribunal Superior al declarar inconstitucional el inciso (e) de la Resolución Conjunta Núm. 79 de 12 de julio de 1979. Entiendo que la doctrina sentada en P.S.P., supra, queda hoy sin efecto.
—O—
Opinión particular del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Irizarry Yunqué.
*412San Juan, Puerto Rico, a 27 de febrero de 1980
Al resolveren P.S.P. v. E.L.A., 107 D.P.R. 590(1978), que era impropia la utilización de personal y fondos públicos en la administración de una elección interna del New Democratic Party of Puerto Rico nos confrontamos con hechos que han sido desplazados por la realidad vital que posteriormente ha tomado cuerpo impulsada por nuevos desarrollos: en la elección interna del Partido Demócrata se informó la partici-pación de 370,000 votantes; en la primaria del Partido Republicano de los Estados Unidos celebrada el 17 febrero, 1980 se dio al público el dato de unos 210,000 electores votantes; la primaria propuesta para el 16 de marzo próximo no se ciñe como aquella primera, a la estrechez de un cambio de estructuras administrativas para gobierno interno del partido, y sí es consulta preferencial a los votantes sobre candidatos a la Presidencia de los Estados Unidos y medio de selección de delegados a la convención donde se decidirá la candidatura presidencial. Ha desaparecido el adicional funda-mento de la decisión predicado en el carácter plebiscitario de aquella primera elección al vedar la citada Ley Núm. 6 de 1979 en su Art. 32 el uso o reclamo del resultado de la elección en la promoción de determinado status político para Puerto Rico.
En el sistema de gobierno democrático, la comunicación entre el pueblo y la administración debe ser continua. El gobierno debe estar receptivo e informado de las ideas y criterios del pueblo respecto a los asuntos trascendentes que mueven su expresión y voluntad. Los representados que constituyen la base y fuente de poder deben ser escuchados por sus gobernantes. Cuando el asunto de interés se esparce entre parte considerable del pueblo, la consulta, el referén-dum, la elección especial son los instrumentos adecuados para conocer esa voluntad. De escuchar esa expresión y de conocer sus dimensiones se trata en este caso y son los organismos electorales del Estado el medio más confiable de captación del sentir del pueblo. La consulta directa al *413electorado revive la autenticidad del mandato en la democra-cia original. La participación masiva de puertorriqueños en estas elecciones le ha dado irrecusable credencial de asunto de interés público sobre el cual la gente está deseosa de que se oiga y se perciba su opinión. Declara nuestra Constitución que el poder político del Estado Libre Asociado de Puerto Rico emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América. (Art. I, Sec. 1.) Y que las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. (Art. II, Sec. 2.)
No considero que la ley impugnada sufra endeblez constitu-cional por negar igual protección a partidos minoritarios. La ley no ofrece fondos de campaña, simplemente pone los servicios del Administrador General de Elecciones y la garantía y formalidad de un proceso oficial a la disposición de los partidos que deseen participar. Si no asigna fondos a los que participan, ¿qué desigualdad hay en no asignarlos a los que no participan? El retraimiento en cualquier elección es táctica a ser acordada cuando la aconsejen los mejores intereses del partido, pero no vemos razón para que el Estado subvencione la abstención que justificada o no en determina-das circunstancias por conveniencias partidistas, no pierde su figura de anomalía del proceso electoral.
Un sector respetable del pueblo ha manifestado su deseo de que se oiga y se tome en cuenta su criterio respecto a su intervención, aun cuando incompleta, en la selección del Presidente de la nación cuya ciudadanía es factor determi-nante en nuestra vida. (Constitución, Preámbulo.) Al tomar conocimiento judicial de que el pueblo quiere ser oído, de que existe una firme y robusta decisión de ciudadanos americanos residentes en Puerto Rico de que se atienda a su ejercicio democrático de expresión de voluntad, estimo que esa expre-sión debe ser propiciada en la forma ordenada por la Ley de *414Primarias Presidenciales Compulsorias (Núm. 6 de 24 sept., 1979) y percibo un diáfano fin público en rodear este ejercicio de participación directa por el pueblo en los asuntos políticos que le preocupan, de los óptimos auspicios de seguridad, autenticidad y limpieza que pueden proveer los fondos y los organismos del Estado en la administración y supervisión de la primaria presidencial. La Constitución nunca es barrera para contener la expresión del pueblo sino instrumento de su realización.
Revocaría la sentencia recurrida.
—O—

(1)107 D.P.R. 590(1978).